 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT

 7                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9    GLENN CORNWELL, JR.,                              No. 2:06-cv-00705-TLN-KJN
10                        Petitioner,                   DEATH PENALTY CASE
11           v.                                         ORDER
12    WARDEN, San Quentin State Prison,
13                        Respondent.
14

15          Petitioner is a state prisoner under sentence of death. The matter was referred to a United

16   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

17          On February 15, 2018, the magistrate judge filed findings and recommendations herein

18   which were served on all parties and which contained notice to all parties that any objections to

19   the findings and recommendations. (ECF No. 119.) On June 14, 2018, Respondent filed

20   objections. (ECF No. 127.) On August 14, 2018, Petitioner filed objections. (ECF No. 128.)

21          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

22   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

23   Court finds the findings and recommendations to be supported by the record and by proper

24   analysis.

25          Accordingly, IT IS HEREBY ORDERED that the findings and recommendations filed

26   February 15, 2018 (ECF No. 119), are adopted in full; and

27          1.    The Court finds petitioner has satisfied 28 U.S.C. Section 2254(d) for Claim 3.

28   ///
                                                       1
 1         2. The Court finds Claim 19 is premature and is dismissed without prejudice to its

 2             renewal after an execution date is set.

 3         3. The Court finds the allegations in Claim 27 relating to Billy Mackey and Michael

 4             Johnson are not exhausted and are dismissed.

 5         4. The Court finds consideration of the allegation in Claim 34 that state habeas counsel

 6             was ineffective is deferred until the consideration of any procedural default issues.

 7         5. The Court finds petitioner has failed to satisfy section 2254(d) for the remaining

 8             claims and subclaims in the amended petition and habeas relief on those claims and

 9             subclaims is denied.

10         6. This matter is referred back to the assigned magistrate judge for further proceedings.

11   Dated: March 18, 2019

12

13

14

15                                    Troy L. Nunley
                                      United States District Judge
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
